Case 1:21-cv-00028-WES-LDA Document 1-1 Filed 01/15/21 Page 1 of 11 PageID #: 5




                                         DECLARATION

        This Declaration is submitted in support of a complaint for forfeiture in rem of One Lot

 of U.S. Currency in the amount of $106,800.

        1.      I, ANGELO S. MELETIS, a Special Agent, with the Drug Enforcement

 Administration (DEA), submit this Declaration to establish sufficient facts to support a

 reasonable belief that the $106,800 in United States Currency (the Defendant Property),

 constitutes one or more of the following (i) money furnished and intended to be furnished in

 exchange for a controlled substance in violation of the Controlled Substances Act; (ii) proceeds

 traceable to such an exchange; and (iii) money used and intended to be used to facilitate a

 violation of the Controlled Substances Act in violation of 21 U.S.C. § 841, and thus is subject to

 forfeiture pursuant to 21 U.S.C. § 881(a)(6).

        2.      I am a Special Agent with the Drug Enforcement Administration (“DEA”). I have

 been employed by the DEA as a Special Agent since September 1990. As a Special Agent of the

 DEA, I am authorized to investigate violations of the laws of the United States, including

 violations of federal narcotics laws as embodied in Title 21 of the United States Code. I am an

 investigative or law enforcement officer of the United States within the meaning of 18 U.S.C.

 § 2510(7), in that I am empowered by law to conduct investigations and to make arrests for

 federal felony offenses. From September 2018 to the present, I have been assigned to the DEA’s

 Providence District Office (PDO), in Warwick, Rhode Island. The Providence District Office is

 comprised of DEA agents as well as task force officers from local area police departments. I have

 received specialized training regarding narcotics investigations while attending the DEA

 Academy in Quantico, Virginia. I also receive periodic in-service training relative to conducting

 narcotics investigations. As a DEA Special Agent, I have participated in numerous narcotics-
Case 1:21-cv-00028-WES-LDA Document 1-1 Filed 01/15/21 Page 2 of 11 PageID #: 6




 related investigations resulting in State and Federal convictions of numerous individuals for

 narcotics trafficking offenses. I am familiar with the manner and means commonly employed by

 drug traffickers, including those employed to avoid detection by law enforcement. I am also

 familiar with the terminology and slang commonly employed by drug traffickers. Acting in an

 undercover capacity, I have negotiated for the purchase of controlled substances from targets of

 federal narcotics investigations. I have also coordinated controlled purchases of controlled

 substances utilizing confidential sources and undercover law enforcement agents and officers. I

 have prepared numerous affidavits is support of applications for search warrants, arrest warrants,

 and pen register authorizations. I have conducted and coordinated electronic and physical

 surveillance of individuals involved in the illegal distribution of controlled substances. I have

 analyzed records documenting the illegal purchase of and sale of controlled substances. I have

 testified in both United States District Court and in federal grand jury investigations, and my

 testimony has contributed to the indictment and conviction of numerous individuals. I have

 participated in multiple Title III wiretap investigations and have served as co-case agent in these

 wiretap investigations. Based on my training and experience, I am aware that drug traffickers

 commonly utilize cellular telephones in furtherance of their drug trafficking activities and

 frequently “drop” or change cellular telephone numbers and cellular telephones in an effort to

 thwart law enforcement’s use of electronic surveillance. The information set forth in this

 affidavit is based on my own investigation, information provided by others involved in this

 investigation, my training and experience, and the training and experience of others involved in

 this investigation. I do not set forth all information known to law enforcement about this matter,




                                                  2
Case 1:21-cv-00028-WES-LDA Document 1-1 Filed 01/15/21 Page 3 of 11 PageID #: 7




 as the purpose of this affidavit is to set forth only cause sufficient to support initiation of a civil

 forfeiture action.

             a. On July 30, 2020, at approximately 12:15 p.m., Warwick Police Officer Richard

                 Odell was working a speed detail in a marked Warwick Police cruiser on the Post

                 Road Extension when Odell clocked a vehicle traveling southbound at 56 mph in

                 a posted 35 mph zone. Officer Odell stopped the speeding vehicle, a grey 2020

                 SUV Mitsubishi Outlander, bearing Florida license plates BPFE71. The operator

                 was identified by his Florida driver’s license as Joshua Fontanez Rodriguez

                 (“Joshua”), with an address in Homestead, Florida. Joshua’s front seat passenger

                 was also identified by a Florida driver’s license as Jodiel Gutierrez Rodriguez

                 (“Jodiel”), Joshua’s brother.

             b. Officer Odell advised Joshua that he had been stopped for going in excess of the

                 speed limit. Odell noticed that Joshua was nervously sorting through his bag

                 putting his hand in and out even after he had his driver’s license in his hand.

                 Joshua spoke broken English, but the two men were able to communicate. 1 Joshua

                 produced a rental agreement showing that the Outlander had been rented on July

                 12, 2020, to a third party by the name of John Santana. Joshua stated that John

                 Santana, the name on the rental agreement, was a friend who had helped Joshua

                 out because Joshua did not have a credit card.




 1 While Officer Odell had trouble discerning some things that Joshua said, Officer Odell felt that
 Joshua spoke English well enough that the two men could communicate effectively.
                                                3
Case 1:21-cv-00028-WES-LDA Document 1-1 Filed 01/15/21 Page 4 of 11 PageID #: 8




           c. Joshua stated that he was driving to his home and driving to Miami. The address

               on Joshua’s driver’s license was listed as Homestead, Florida. Joshua stated that

               he was in Rhode Island to visit his mother who was sick. He stated that his mother

               lived with his aunt in Cranston. Joshua also stated that he arrived in Rhode Island

               on Tuesday and was leaving to go back to Florida when he was stopped. 2 When

               asked why he would drive from Florida to Rhode Island to visit for such a short

               amount of time, Joshua said that he had to get home to work. Officer Odell could

               see a small backpack behind the driver’s seat along with a large quantity of what

               appeared to be recently purchased clothes in store bags, and bags from high end

               designers such as Coach and Lacoste. Both Joshua and Jodiel stated that they had

               purchased the merchandise at the Providence Place Mall. Officer Odell did not

               see any luggage of any kind other than the aforementioned small backpack.

           d. Joshua kept making furtive movements reaching between his legs so Officer

               Odell ordered Joshua out of the vehicle. Joshua appeared very hesitant and

               nervous, asking, “Why?” When asked again to exit the vehicle, Joshua again

               asked, “Why?’ in a nervous tone. When Joshua exited the vehicle, Officer Odell

               noticed a flip cell phone between his legs. Joshua was observed to have another

               cell phone as well.

           e. Officer Odell requested K9 handler Steere to come to the scene. While waiting,

               Officer Odell again asked Joshua where he was going and this time Joshua stated




 2 The date Rodriguez was stopped, July 30, 2020, was a Thursday.

                                                4
Case 1:21-cv-00028-WES-LDA Document 1-1 Filed 01/15/21 Page 5 of 11 PageID #: 9




               that he was going to stop at Orlando for vacation. When asked what he did for

               work, Joshua pointed to an 18-wheel tractor trailer car-carrier and said that he

               drove one of those. Officer Odell noted that Joshua’s Florida driver’s license was

               a class E 3; which is a noncommercial driver’s license that does not permit

               operation of 18-wheel tractor trailers.

            f. While outside the vehicle, Joshua told Officer Odell that he and his brother Jodiel,

               had stayed at a Motel 6 because their aunt’s house was too crowded. K9 handler

               Steere arrived and at that time Officer Odell told Jodiel to exit the vehicle. Joshua

               told Officer Steere that he had stayed at the Radisson.

            g. Officer Steere asked Joshua if there was anything in the vehicle that could harm

               the dog, K9 Garry. The two men advised that there was not. Officer Steere then

               asked if there were any narcotics in the vehicle, asking about each of the

               following drugs separately, to include, heroin, fentanyl, methamphetamine and

               cocaine. Each time Joshua looked directly at the Officers and responded

               confidently, “No.” Officer Steere then asked Joshua if there were any large

               amounts of US currency in the vehicle. The driver, Joshua, looked away from the




 3 CLASS E: Any non-commercial motor vehicles with Gross Vehicle Weight Rating (GVWR)
 less than 26,001 pounds, including passenger cars, 15 passenger vans including the driver, trucks
 or recreational vehicles and two or three-wheel motor vehicles 50 cc or less, such as mopeds or
 small scooters. Florida Highway Safety and Motor Vehicles website.
 https://www.flhsmv.gov/driver-licenses-id-cards/general-information/license-classes-
 endorsements-
 designations/#:~:text=CLASS%20E%3A%20Any%20non%2Dcommercial,as%20mopeds%20or
 %20small%20scooters.
                                                 5
Case 1:21-cv-00028-WES-LDA Document 1-1 Filed 01/15/21 Page 6 of 11 PageID #: 10




                officers toward his vehicle and said, “no” in a low tone of voice. It was the

                officers’ opinion that Joshua was not being truthful.

            h. K9 Garry was then removed from the police vehicle by K9 handler Steere 4 and

                started at the back of the SUV Outlander where K9 Garry was given the command

                to search. K9 Garry made his way along the rear hatch and along the passenger

                side of the vehicle. As K9 Garry passed by the open passenger side door he

                immediately reversed directions and went inside the vehicle through the

                passenger’s side door (that Jodiel had left open). K9 Garry began to search the

                front dashboard and down by the driver’s side floorboard area where K9 Garry

                showed a positive indication on what was later discovered to be a black satchel,

                the same bag that Officer Odell had seen Joshua nervously fiddling with earlier.

                The bag contained a large sum of cash, approximately $1,800, that Joshua said

                was his tax money.

            i. Officer Steere removed K9 Garry from the vehicle after observing the positive

                indication, to lessen the risk of K9 Garry coming into contact with a controlled

                substance that could harm or kill the dog. K9 Garry continued his exterior search

                of the vehicle and indicated interest at the driver’s side door seam at which time




 4 Officer Steere and Canine Garry are a certified narcotics detection team through the RI Police
 Work Dog Association and the RI Department of Corrections. K9 Garry has successfully passed
 certifications in the area of narcotics detection consistent with national standards of the North
 American Police Work Dog Association. K9 Garry is trained to detect the odors of heroin,
 cocaine, methamphetamine and fentanyl. K9 Garry had been certified for almost two years at the
 time of the search. K9 Garry has been deemed reliable in affidavits used to obtain federal search
 warrants and his use has resulted in the seizure of large amount of both illegal narcotics and U.S.
 currency.
                                                    6
Case 1:21-cv-00028-WES-LDA Document 1-1 Filed 01/15/21 Page 7 of 11 PageID #: 11




               he showed an additional positive indication from the exterior of the vehicle. A

               hand search of the vehicle resulted in locating the backpack located behind the

               driver’s seat that also contained a large quantity of currency in 11 separate

               bundles. The 11 separate bundles each contained 5 smaller bundles of currency,

               each wrapped in rubber bands. The backpack also contained a toothbrush and

               toothpaste.

           j. When asked how much money was in the backpack, Joshua said he would talk to

               his lawyer. When asked where he obtained the money, he said that his family has

               businesses. He also said that he drove up from Florida to Rhode Island with the

               money. Joshua declined to speak with the Officers further. Joshua was issued a

               speeding ticket, given a receipt for the U.S. currency found in the vehicle, 5 and

               both he and his brother Jodiel were released at the scene.

           k. Prior to Joshua leaving the scene, your declarant was contacted to respond to the

               scene. Upon arrival, I spoke with Joshua. As a DEA special agent, I worked in the

               country of Colombia for 5 years and speak Spanish. I began speaking to Joshua in

               Spanish and we exchanged pleasantries. He then indicated that he could speak

               English and we continued our conversation in English. I had no difficulty

               understanding or communicating with him. Joshua explained that the money was

               from an auto parts business that he owned in Homestead, Florida.




 5 The money was not counted until after it was brought to the local DEA office. The amount of
 currency, $106,800, was noted when Joshua was sent notice of forfeiture proceedings.
                                                7
Case 1:21-cv-00028-WES-LDA Document 1-1 Filed 01/15/21 Page 8 of 11 PageID #: 12




          l. The currency was transported to the local DEA office, where the currency was

             placed into one filing cabinet in a row of filing cabinets in a sterile office. Officer

             Steere was not present when the currency was put into the filing cabinet nor was

             he told which filing cabinet the currency was in. Officer Steere and K9 Garry

             were then let into the room where K9 Garry searched off lead. K9 Garry searched

             several rows of large upright filing cabinets before responding back to the one

             that contained the U.S. currency. K9 Garry positively indicated to the cabinet

             containing the currency.

          m. On October 13, 2020, Doris Marth Peralta Mendez signed an affidavit under

             penalties of perjury, stating that she has owned a business called Hip Hop

             Communications on Broad Street, Providence, Rhode Island for 16 years. She

             further averred that her address is in Homestead, Florida and that in late July of

             2020, she was in Florida, sick with the Corona virus. She became worried when

             she learned of an accident that took place in front of her store when a car came

             through the front window because she had over $105,000 in savings inside the

             business, inside a “security case.” She further averred that the money was her life

             savings and that she was planning to buy a house. She sent her friend Joshua

             Fontanez-Rodriguez to retrieve the money. She stated that he drove to Rhode

             Island, found the money inside her business, and planned to drive back to Florida.

          n. On November 9, 2020, DEA Task Force Officer Carbonell and U.S. Postal

             Inspection Service Task Force Officer Leon approached Joshua Fontanez

             Rodriguez, identified as the same individual operating the vehicle on July 30,


                                                8
Case 1:21-cv-00028-WES-LDA Document 1-1 Filed 01/15/21 Page 9 of 11 PageID #: 13




               2020, from which the $106,800 was seized. Joshua was in a post Office in Hato

               Rey, Puerto Rico and had just picked up a parcel. When asked about the parcel

               Joshua immediately placed it on the ground. When asked why he put it on the

               ground, Joshua responded because “it’s not mine.” Although law enforcement did

               not disclose the information to Joshua, law enforcement had been surveilling the

               package because they knew it contained two bricks 6 of cocaine. Joshua agreed to

               answer more questions. Joshua stated that he lived in Homestead, Florida. He said

               he was in Puerto Rico to have a good time. Joshua was shown a picture of himself

               delivering the same package to a US Postal Store located in San Juan, Puerto Rico

               earlier. Joshua admitted that the man in the picture was himself. The package was

               addressed to Joshua’s address in Homestead, Florida but in the name of Kevin

               Lopez Rivera. Through my training and experience as a DEA agent, I know that

               drug traffickers often use their own or associates’ addresses to mail contraband

               and put a false name on the package in an attempt to deny ownership if law

               enforcement intercepts the contraband contained in the package. The package

               containing the cocaine had already been intercepted by law enforcement after

               Joshua first delivered it to the post office addressed to his Homestead, Florida

               address. An individual, who identified himself as Kevin Lopez, the addressee on

               the package, had inquired about the package in a Florida Post Office and was told

               by the postal inspector that it had been returned to Puerto Rico. The postal




 6 A brick usually weighs around 1 kilogram. Law enforcement estimated the gross weight of the
 cocaine and packaging was 1.93 kilograms.
                                               9
Case 1:21-cv-00028-WES-LDA Document 1-1 Filed 01/15/21 Page 10 of 11 PageID #: 14




                inspector also informed Lopez that whoever was going to retrieve the parcel at the

                Puerto Rico post office would need to have their own identification as well as a

                copy of the addressee’s identification containing their name and address. The

                online tracking service provided tracking information indicating that the package

                had been “lost.” After the system indicated that the package had been located and

                was “ready for pickup,” Joshua came to the post office and retrieved it. Joshua

                denied knowing that drugs were in the package but admitted that he was paid

                $200 to $300 to mail the package and then paid another $500 to retrieve the same

                package. He also admitted that he knew the people who paid him were drug

                dealers and that he had done this more than once. He claimed that he had mailed it

                at his brother-in-law’s instructions; that he mailed it to a Kevin Lopez. Joshua

                produced a picture of a driver’s license in the name of Kevin Lopez, with the

                same address as Joshua’s in Homestead, Florida. Law enforcement determined

                that the “Kevin Lopez” driver’s license was fraudulent.

     3. Based on the foregoing, there is probable cause to believe or otherwise legally sufficient

        cause to believe that the $106,800 in United States Currency described above, is the

        proceeds of the distribution of controlled substances and/or was intended to be furnished

        in exchange for controlled substances, and that therefore this currency is subject to

        seizure and forfeiture pursuant to 21 U.S.C. § 881(a)(6) (civil forfeiture of drug

        trafficking proceeds) and § 881(a) (civil forfeiture of monies involved in or used to

        facilitate drug trafficking).




                                                 10
Case 1:21-cv-00028-WES-LDA Document 1-1 Filed 01/15/21 Page 11 of 11 PageID #: 15




  Pursuant to 28 U.S.C. § 1746, I, declare under penalty of perjury that the foregoing is true and
  correct to the best of my knowledge, information, and belief.




  Drug Enforcement Administration

  DATE: January 15, 2021




                                                  11
